Citation Nr: 0635390	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-35 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for arterial 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for myocardial 
infarction and left ventricular hypertrophy.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, residual 
type.

4.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION


The veteran had active service from August 1971 until March 
1972.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

It is noted that a claim of entitlement to service connection 
for a psychiatric condition had been previously denied by the 
Board in June 1979.  Subsequent rating decisions in October 
1984, July 1986, March 1995 and January 2003 continued to 
deny service connection for a psychiatric disability.  The 
veteran perfected an appeal with respect to the January 2003 
determination and the matter came before the Board in 
December 2004.  Based on this procedural history, the issue 
in December 2004 was characterized as whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, residual type.  The Board 
in December 2004 found that new and material evidence had 
been received, and thus the claim was reopened.  For this 
reason, the merits of that claim are immediately for 
consideration at present.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates complaints 
of high blood pressure; objectively, the veteran's diastolic 
pressure was no higher than 101, and his systolic pressure 
was no higher than 168. 

2.  The competent evidence does not demonstrate that the 
veteran currently has any current heart disability.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed schizophrenia was present in 
service, manifested within one year after service separation 
or is otherwise causally related to active service.

4.  The evidence does not show that the veteran is a patient 
in a nursing home or is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less. 

5. The impairment resulting from the veteran's physical 
disabilities does not require the care or assistance of 
another person on a regular basis, nor does not cause the 
veteran to be bedridden.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arterial hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2006).

2.  Myocardial infarction and left ventricular hypertrophy 
were not incurred in or aggravated by active service, may not 
be presumed to have been so incurred and are not proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

3.  Schizophrenia, residual type, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

4.  The criteria for the award special monthly pension based 
on the need for the regular aid and attendance have not been 
met. 38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.23, 3.102, 3.350, 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2002 and November 2002 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, this is found to be harmless error because a 
subsequent communication dated in May 2006 contained such 
information.  Moreover, because the instant decision denies 
the veteran's claims, no higher rating or effective date will 
be assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
appropriate VCAA notice was sent to the veteran in advance of 
the unfavorable rating determination on appeal.  As such, 
there is no timing problem under Pelegrini in the present 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, the 
claims folder includes reports of VA and private post service 
treatment and examination.  A response from the VA Medical 
Center in San Juan, Puerto Rico indicates that a search for 
treatment reports of the veteran between April 2002 and July 
2002 was negative.  The veteran was notified of this fact in 
a February 2006 supplemental statement of the case.   

Further regarding the duty to assist, documents from the 
Social Security Administration (SSA) are also affiliated with 
the claims file.  Furthermore, statements from the veteran's 
previous employers are associated with the claims folder.  
Additionally, the veteran's statements in support of his 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased rating- arterial hypertension

The veteran's claim of entitlement to an increased rating for 
arterial hypertension was received on October 8, 2002.  The 
veteran's hypertension is currently rated at 10 percent 
disabling under Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent disability 
evaluation applies where the evidence shows that diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  In order to be entitled to the next-
higher 20 percent rating, the evidence must show diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  

As set forth under Note (1) to Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 20 percent evaluation 
under Diagnostic Code 7101.  Indeed, upon VA examination in 
December 2002, the veteran's diastolic pressure was no higher 
than 100, and his systolic pressure was no higher than 150.  
Moreover, a review of VA outpatient treatment records dated 
from 2002 to 2005 reveals that the veteran's diastolic 
pressure was no higher than 101, noted in July 2002.  Those 
clinical records showed a systolic pressure of no higher than 
168, noted in March 2003.  These readings do not meet the 
criteria for a higher evaluation.  

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here.  However, there are 
no alternate Diagnostic Codes relevant to the claim.  

Based on the foregoing, there is no support for an evaluation 
in excess of 10 percent for arterial hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain disorders, such as cardiovascular-renal disease and 
psychoses, are presumed to have been incurred in service if 
manifested or aggravated within one year of separation from 
service to a degree of 10 percent or more, provided that the 
veteran has served a minimum of ninety days either during a 
period of war or during peacetime service after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
that is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310.  

A.  Myocardial infarction and left ventricular hypertrophy.

The veteran is claiming entitlement to service connection for 
myocardial infarction and left ventricular hypertrophy.  It 
is noted that he is already service-connected for 
hypertension.  As such, the clinical records documenting 
hypertension will not be considered in the current analysis.

Again, the first question for consideration in evaluating a 
service connection claim whether it be on the basis of 
direct, presumptive or secondary service connection is 
whether the evidence shows a current disability.  In this 
regard, private treatment records dated in March 2000 from 
the Neurocardiac Group indicated a thickening of the left 
ventricular wall.  Studies conducted at that time also showed 
decreased ejection fraction and concentric left ventricular 
hypertrophy.  However, the findings reported therein have 
never been confirmed.  As pointed out in the December 2002 VA 
examination report, the evidence failed to show any history 
of myocardial infarction.  Moreover, an echocardiogram 
performed at that time showed preserved left ventricular 
systolic function.  Clinically, no abnormality of the heart 
was detected.  In short, there is no objective evidence of 
current heart disability and the first element of a service 
connection claim has not been satisfied.  Thus, any further 
discussion of the other elements of a service connection 
claim for a heart disability would be of no utility.  

The veteran himself holds the belief that he has a heart 
disorder apart from the service connected hypertension, but 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Acquired psychiatric disorder, to include schizophrenia, 
residual type.

The Board notes that under 38 C.F.R. § 3.309(a), psychoses 
are regarded as a chronic disease.  As in effect August 28, 
2006, 38 U.S.C.A. § 3.384 lists specific disorders to be 
classified as psychoses.  Schizophrenia is among the listed 
diseases.  Thus, the chronic disease presumption under 
38 C.F.R. § 3.307 is for consideration here.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   Here, the evidence of record fails to 
establish any clinical manifestations of schizophrenia within 
the applicable time period.  Indeed, the veteran's March 1972 
separation examination noted severe passive aggressive 
personality disorder, but did not indicate schizophrenia.  
Post-service treatment records do not show diagnoses of 
schizophrenia until 1977, more than a year following 
discharge from active service.  As such, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In considering current disability, VA psychiatric examination 
in December 2002 yielded a diagnosis of schizophrenia, 
residual type.  Subsequent VA outpatient treatment records 
dated in March 2003 and May 2005 contain diagnoses of 
schizophrenia, undifferentiated type.  Based on this 
evidence, a current disability is established and the first 
element of a service connection claim has been satisfied.

With respect to the next element of a service-connection 
claim, in-service incurrence, it is noted that the service 
medical records show treatment for emotional problems in 
January 1972.  The veteran became maniacal and was wildly 
agitated.  The treatment report noted that conversation with 
his 1st Sergeant revealed numerous episodes of bizarre 
behavior.  He was diagnosed with moderate passive aggressive 
personality.  The examiner stated that there were no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels.  It was further 
commented that the veteran was manipulating for a discharge.  

The service medical records show continued treatment for 
maniacal behavior in January 1972 and February 1972.  His 
separation examination in February 1972 showed a diagnosis of 
passive aggressive personality, severe.

Despite the in-service treatment, as described above, the 
service medical records did not show any care referable to a 
psychiatric disability (as opposed to a personality 
disorder).  As such, the service records do not demonstrate 
in-service incurrence of an acquired psychiatric disability.  
Moreover, a review of the post-service evidence does not lead 
to the conclusion that the veteran's currently diagnosed 
schizophrenia is causally related to active service.  Indeed, 
the post-service medical evidence does not demonstrate any 
findings indicative of a heart disability until 1977.  In the 
absence of a demonstration of continuity of symptomatology, 
this is too remote from the veteran's separation in 1972 to 
be reasonably related to service.   See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent evidence 
of record causally relates the currently diagnosed 
schizophrenia to active duty.  To the contrary, a VA examiner 
in December 2002 reached the opposite conclusion.  At that 
time, the VA examiner noted that the in-service records did 
not confirm any diagnoses of psychoses or mania.  On that 
basis, he concluded that the veteran's schizophrenia was not 
causally related to active service.  Instead, he opined that 
the onset of a mental disability was shown in 1977, when the 
veteran started psychiatric treatment.  

The December 2002 VA examiner's opinion was offered after an 
evaluation of the veteran and following a thorough review of 
the claims folder.  For that reason, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The veteran himself may believe that 
his currently diagnosed schizophrenia is causally related to 
active service, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed schizophrenia was incurred 
in service or became manifest to a degree of 10 percent or 
more within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Entitlement to special monthly pension based on the 
need for aid and attendance.

The veteran is claiming entitlement to special monthly 
pension based on the need for aid and attendance.  It is 
noted that increased pension is payable to a veteran by 
virtue of the need for such assistance.  See 38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. § 3.351(a)(1) (2006). 

The need for aid and attendance is defined as being helpless 
or nearly so helpless as to require the aid and attendance of 
another person. See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2006).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2006).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. See 38 C.F.R. 
§ 3.352(a) (2006).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352 (2006).

After reviewing the totality of the record, the Board finds 
no support for an award of special monthly pension based on 
the need for regular aid and attendance. 
At the outset, it is noted that the competent evidence fails 
to establish confinement in a nursing home due to mental or 
physical incapacity.  Moreover, there is no showing of 
blindness as defined under 38 C.F.R. § 3.351(c)(1).  Indeed, 
VA examination in June 1997 showed a visual acuity of 20/70 
in both eyes.  More recent medical examination and clinical 
reports do not demonstrate corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  

The veteran also does not meet the criteria to establish a 
factual need for the regular aid and attendance of another 
person.  In reaching this conclusion, the Board acknowledges 
an undated VA examination for aid and attendance purposes.  
That examination report indicated that the veteran had 
difficulty with prolonged standing or sitting and that he had 
difficulty carrying objects.  He had shortness of breath with 
ambulation and when carrying large objects.  He would become 
short of breath after walking one block.  Memory loss was 
also noted.  Additionally, the veteran complained of pain 
when lifting his legs.  The report indicated that the veteran 
needed assistance in leaving his home, and also needed help 
getting dressed, donning and doffing his socks and shoes, and 
bathing.  However, there was no inability to feed himself or 
attend to the wants of nature, nor was it found that the 
veteran required care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  

While the undated VA examination did reveal the need for 
assistance in leaving his home, dressing and bathing, another 
VA examination in December 2002 did not show such 
difficulties.  At that time, it was explicitly noted that the 
veteran was not bedridden.  It was further noted that the 
veteran could tend to the activities of daily living and 
attend to the needs of nature without any assistance.  He 
could walk from his home to town, which took approximately 30 
minutes, using an aluminum cane for ambulation.  Objectively, 
the veteran presented with a normal gait.  He used a cane 
because his knees buckled.  He had no restrictions regarding 
the upper extremities.  The veteran was able to leave his 
home to attend medical appointments and to walk into town.  

Based on the above, then, the claims folder contains two 
examination reports each revealing a differing level of 
disability.  However, because the December 2002 VA 
examination included an extensive medical history, and 
contained more specific findings as to his typical daily 
activities, it is found to be more probative than the undated 
report.  

For the foregoing reasons, it is found that the requirements 
for establishing special monthly pension based on the need 
for aid and attendance have not been satisfied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for arterial 
hypertension is denied.

Service connection for myocardial infarction and left 
ventricular hypertrophy is denied.

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, residual type, is denied.

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.
  




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


